Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	Claims 1-20 are pending in this application.



Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10394266. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same domain and limitations as US Patent 10394266 which is associated with energy units and production demands for energy units.

Instant application 
U. S. Patent 10,394,266

A computer-implemented method, comprising:

determining, from a pool of critical energy consumption units (ECUs), a first set of critical ECUs involved in a target production process, the pool of the critical ECUs being obtained based on a plurality of reference production processes, wherein obtaining the pool of critical ECUs by:











creating, by utilizing a computing device, a topology for each of the plurality of reference production processes, and

identifying an ECU as a critical ECU, wherein the topology for each of the plurality of reference production processes is broken without the ECU;

determining, from the pool of critical ECUs, a second set of critical ECUs involved in the candidate production process, wherein one or more identified critical ECUs are automatically added into the pool of critical ECUs;


determining, from a pool of non-critical ECUs, a first set of non-critical ECUs involved in the target production process, the pool of the non-critical ECUs being obtained based on the plurality of reference production processes;

determining, from the pool of non-critical ECUs, a second set of non-critical ECUs involved in the candidate production process; and

determining the process similarity based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of critical ECUs, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared.


A computer-implemented method, comprising: 

determining a process similarity between a target production process and a candidate production process based on energy consumption units (ECUs) involved in the target production process and the candidate production process, wherein determining the process similarity comprises: 


determining, from a pool of critical ECUs, a first set of critical ECUs involved in the target production process, the pool of the critical ECUs being obtained based on a plurality of reference production processes, wherein obtaining the pool of critical ECUs by: 

creating, by utilizing a computing device, a topology for each of the plurality of reference production processes, and 

identifying an ECU as a critical ECU, wherein the topology for each of the plurality of reference production processes is broken without the ECU; 

determining, from the pool of critical ECUs, a second set of critical ECUs involved in the candidate production process, wherein one or more identified critical ECUs are automatically added into the pool of critical ECUs; 


determining, from a pool of non-critical ECUs, a first set of non-critical ECUs involved in the target production process, the pool of the non-critical ECUs being obtained based on the plurality of reference production processes; 

determining, from the pool of non-critical ECUs, a second set of non-critical ECUs involved in the candidate production process; 

and determining the process similarity based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of critical ECUs, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared; 


in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; 

and in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process. 


determining a process similarity between a target production process and a candidate production process based on ECUs involved in the target production process and the candidate production process.


in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; ….


in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and

in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process.

Claim 1…
in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; ….

and in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process. 
.
Claim 4
obtaining a first value of the factor in the target production process;

obtaining a second value of the factor in the candidate production process;

determining a weight for the factor in association with the target production process; and

determining the energy consumption similarity by comparing the first value and the second value based on the determined weight.

Claim   2
obtaining a first value of the factor in the target production process; 

obtaining a second value of the factor in the candidate production process; 

determining a weight for the factor in association with the target production process; and 

determining the energy consumption similarity by comparing the first value and the second value based on the determined weight. 

Claim 5
determining reference values of the factor in a plurality of reference production processes;

dividing the plurality of reference production processes into a plurality of segments according to the reference values of the factor; and

determining the weight based on the dividing of the plurality of reference production processes.


determining reference values of the factor in a plurality of reference production processes; 

dividing the plurality of reference production processes into a plurality of segments according to the reference values of the factor; and 

determining the weight based on the dividing of the plurality of reference production processes. 


obtaining reference metrics of energy consumption related to the factor in the plurality of reference production processes;

calculating a first average of the reference metrics;

determining one of the segments to which the target production process belongs; 

calculating a second average of the reference metrics in the determined segment; 

calculating a deviation of the reference metrics among the plurality of segments; and 

determining the weight based on the first average, the second average and the deviation.

  Claim  4
obtaining reference metrics of energy consumption related to the factor in the plurality of reference production processes; 

calculating a first average of the reference metrics; 

determining one of the segments to which the target production process belongs; 

calculating a second average of the reference metrics in the determined segment; 

calculating a deviation of the reference metrics among the plurality of segments; and 

determining the weight based on the first average, the second average and the deviation. 

Claim 7
wherein the factor includes at least one of: a design variable associated with the least one of the ECUs; and an operational variable associated with the at least one of the ECUs.

Claim   5
wherein the factor includes at least one of: a design variable associated with the least one of the ECUs; and an operational variable associated with the at least one of the ECUs. 

Claim 8
A computer system for assessing energy consumption, comprising:

one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:













determining, from a pool of critical energy consumption units (ECUs), a first set of critical ECUs involved in a target production process, the pool of the critical ECUs being obtained based on a plurality of reference production processes, wherein obtaining the pool of critical ECUs by:

creating, by utilizing a computing device, a topology for each of the plurality of reference production processes, and

identifying an ECU as a critical ECU, wherein the topology for each of the plurality of reference production processes is broken without the ECU;

determining, from the pool of critical ECUs, a second set of critical ECUs involved in the candidate production process, wherein one or more identified critical ECUs are automatically added into the pool of critical ECUs;

determining, from a pool of non-critical ECUs, a first set of non-critical ECUs involved in the target production process, the pool of the non-critical ECUs being obtained based on the plurality of reference production processes;

determining, from the pool of non-critical ECUs, a second set of non-critical ECUs involved in the candidate production process; and

determining the process similarity based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of critical ECUs, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared.


A computer system, comprising: 


one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising: 

determining a process similarity between a target production process and a candidate production process based on energy consumption units (ECUs) involved in the target production process and the candidate production process, wherein determining the process similarity comprises: 

determining, from a pool of critical ECUs, a first set of critical ECUs involved in the target production process, the pool of the critical ECUs being obtained based on a plurality of reference production processes, wherein obtaining the pool of critical ECUs by: creating, 

by utilizing a computing device, a topology for each of the plurality of reference production processes, 

and identifying an ECU as a critical ECU, wherein the topology for each of the plurality of reference production processes is broken without the ECU; 

determining, from the pool of critical ECUs, a second set of critical ECUs involved in the candidate production process, wherein one or more identified critical ECUs are automatically added into the pool of critical ECUs; 

determining, from a pool of non-critical ECUs, a first set of non-critical ECUs involved in the target production process, the pool of the non-critical ECUs being obtained based on the plurality of reference production processes; 

determining, from the pool of non-critical ECUs, a second set of non-critical ECUs involved in the candidate production process; and 

determining the process similarity based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of critical ECUs, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared; 

in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and 

in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process. 


determining a process similarity between a target production process and a candidate production process based on ECUs involved in the target production process and the candidate production process.


in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and ….


in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and

in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process.

Claim 6….
in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and 

in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process. 

Claim 11
obtaining a first value of the factor in the target production process;

obtaining a second value of the factor in the candidate production process;

determining a weight for the factor in association with the target production process; and

determining the energy consumption similarity by comparing the first value and the second value based on the determined weight.


obtaining a first value of the factor in the target production process; 

obtaining a second value of the factor in the candidate production process; 

determining a weight for the factor in association with the target production process; and 

determining the energy consumption similarity by comparing the first value and the second value based on the determined weight. 


determining reference values of the factor in a plurality of reference production processes;

dividing the plurality of reference production processes into a plurality of segments according to the reference values of the factor; and

determining the weight based on the dividing of the plurality of reference production processes.

  Claim  8
determining reference values of the factor in a plurality of reference production processes; 

dividing the plurality of reference production processes into a plurality of segments according to the reference values of the factor; and 

determining the weight based on the dividing of the plurality of reference production processes. 

Claim 13
obtaining reference metrics of energy consumption related to the factor in the plurality of reference production processes;

calculating a first average of the reference metrics;

determining one of the segments to which the target production process belongs; 

calculating a second average of the reference metrics in the determined segment; 

calculating a deviation of the reference metrics among the plurality of segments; and 

determining the weight based on the first average, the second average and the deviation.

Claim  9
obtaining reference metrics of energy consumption related to the factor in the plurality of reference production processes; 

calculating a first average of the reference metrics; 

determining one of the segments to which the target production process belongs; 

calculating a second average of the reference metrics in the determined segment; 

calculating a deviation of the reference metrics among the plurality of segments; and 

determining the weight based on the first average, the second average and the deviation. 

Claim 14
wherein the factor includes at least one of: a design variable associated with the least one of the ECUs; and

an operational variable associated with the at least one of the ECUs.


wherein the factor includes at least one of: a design variable associated with the least one of the ECUs; and 

an operational variable associated with the at least one of the ECUs. 


A computer program product for assessing energy consumption, the computer program product comprising 

a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to:











determining, from a pool of critical energy consumption units (ECUs), a first set of critical ECUs involved in a target production process, the pool of the critical ECUs being obtained based on a plurality of reference production processes, wherein obtaining the pool of critical ECUs by:

creating, by utilizing a computing device, a topology for each of the plurality of reference production processes, and

identifying an ECU as a critical ECU, wherein the topology for each of the plurality of reference production processes is broken without the ECU;

determining, from the pool of critical ECUs, a second set of critical ECUs involved in the candidate production process, wherein one or more identified critical ECUs are automatically added into the pool of critical ECUs;

determining, from a pool of non-critical ECUs, a first set of non-critical ECUs involved in the target production process, the pool of the non-critical ECUs being obtained based on the plurality of reference production processes;

determining, from the pool of non-critical ECUs, a second set of non-critical ECUs involved in the candidate production process; and

determining the process similarity based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of critical ECUs, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared.


A computer program product 



tangibly stored on a non-transient machine-readable medium and comprising machine-executable instructions, the instructions, when executed on a device, causing the device to: 

determine a process similarity between a target production process and a candidate production process based on energy consumption units (ECUs) involved in the target production process and the candidate production process, wherein determining the process similarity comprises: 

determining, from a pool of critical ECUs, a first set of critical ECUs involved in the target production process, the pool of the critical ECUs being obtained based on a plurality of reference production processes, wherein obtaining the pool of critical ECUs by: 

creating, by utilizing a computing device, a topology for each of the plurality of reference production processes, and 

identifying an ECU as a critical ECU, wherein the topology for each of the plurality of reference production processes is broken without the ECU; 

determining, from the pool of critical ECUs, a second set of critical ECUs involved in the candidate production process, wherein one or more identified critical ECUs are automatically added into the pool of critical ECUs; 

determining, from a pool of non-critical ECUs, a first set of non-critical ECUs involved in the target production process, the pool of the non-critical ECUs being obtained based on the plurality of reference production processes; 

determining, from the pool of non-critical ECUs, a second set of non-critical ECUs involved in the candidate production process; and 

determining the process similarity based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of critical ECUs, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared; 

in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and 

in response to the energy consumption similarity being greater than a second threshold, identify, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process. 


determining a process similarity between a target production process and a candidate production process based on ECUs involved in the target production process and the candidate production process.

Claim 11….
in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and ….

Claim 17
in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and

in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process.

Claim 11….
in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and 

in response to the energy consumption similarity being greater than a second threshold, identify, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process. 

Claim 18
obtaining a first value of the factor in the target production process;

obtaining a second value of the factor in the candidate production process;

determining a weight for the factor in association with the target production process; and

determining the energy consumption similarity by comparing the first value and the second value based on the determined weight.


obtain a first value of the factor in the target production process; 

obtain a second value of the factor in the candidate production process; 

determine a weight for the factor in association with the target production process; and 

determine the energy consumption similarity by comparing the first value and the second value based on the determined weight. 


determining reference values of the factor in a plurality of reference production processes;

dividing the plurality of reference production processes into a plurality of segments according to the reference values of the factor; and

determining the weight based on the dividing of the plurality of reference production processes.

Claim   13
determine reference values of the factor in a plurality of reference production processes; 

divide the plurality of reference production processes into a plurality of segments according to the reference values of the factor; and 

determine the weight based on the dividing of the plurality of reference production processes. 

Claim 20
obtaining reference metrics of energy consumption related to the factor in the plurality of reference production processes;

calculating a first average of the reference metrics;

determining one of the segments to which the target production process belongs; calculating a second average of the reference metrics in the determined segment; 

calculating a deviation of the reference metrics among the plurality of segments; and 

determining the weight based on the first average, the second average and the deviation.

Claim 14
obtain reference metrics of energy consumption related to the factor in the plurality of reference production processes; 

calculate a first average of the reference metrics; 

determine one of the segments to which the target production process belongs; calculate a second average of the reference metrics in the determined segment; 

calculate a deviation of the reference metrics among the plurality of segments; and 

determine the weight based on the first average, the second average and the deviation.




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardagna in view of Blagodurov. (Energy-Aware Autonomic Resource Allocation in Multitier Virtualized Environments; referred to as Ardagna; Maximizing Server Utilization while Meeting Critical SLAs via Weight-Based Collocation Management, referred to as Blagodurov)

Claim 1
Ardagna discloses a computer-implemented method, comprising: determining, from a pool of critical energy consumption units (ECUs), a first set of critical ECUs involved in a target production process (Ardagna, p2; The aim of this paper is to develop energy-aware resource allocation policies for web systems. The goal is to Ardagna, p2; In this context, QoS requirements, formally stipulated in Service Level Agreement (SLAs) contracts, are difficult to satisfy due to the high variability of Internet workloads, which may vary by several order of magnitude within the same business day [8]. EC: Production processes maps to workloads.) creating, by utilizing a computing device, a topology for each of the plurality of reference production processes (Ardagna, p3; Utility-based approaches have been introduced to optimize the degree of user satisfaction by expressing their goals in terms of user-level performance metrics. EC: Topology maps to an individual user level performance requirements.), and identifying an ECU as a critical ECU, wherein the topology for each of the plurality of reference production processes is broken without the ECU (Ardagna, p3; Optimization can provide global optimal solutions or suboptimal solutions by means of heuristics, depending on the complexity of the optimization model. Optimization is typically applied to each one of the five problems separately. Some research studies deal with admission control for overload protection of servers [33], [15]. EC: The fact there exists overload protection servers indicates a topology of a wider scale and are employed if the ‘production process is broken.’); determining, from the pool of critical ECUs, a second set of critical ECUs involved in the candidate production process, wherein one or more identified critical ECUs are automatically added into the pool of critical ECUs (Ardagna, p3; Some research studies deal with admission control for overload protection of Ardagna, p4; Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the client/server paradigm. In the system, each server has a single CPU3 which supports DVFS by varying both its supply voltage and operating frequency from a limited set of values. The adoption of DVFS is very promising since it does not introduce any system overhead, while hibernating and restoring a server require time and energy. EC: DVFS and Hibernating indicates non-critical.); determining, from the pool of non-critical ECUs, a second set of non-critical ECUs involved in the candidate production process. (Ardagna, pp3-4; ‘The adoption of DVFS is very promising since it does not introduce any system overhead, while hibernating and restoring a server require time and energy.’ And ‘Other studies focus on service differentiation in server farms by physically partitioning the farm into separate clusters, each serving one of the request classes, 
Ardagna does not disclose expressly determining the process similarity based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of critical ECUs, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared.
Blagodurov discloses determining the process similarity based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of critical ECUs, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared. (Blagodurov, pp277-278; ‘We prevent this by providing prioritized access to physical resources using Linux Control Groups (cgroups) cpu.shares [38]. Since the term shares is often used in cap-based work to denote a portion of CPU allocated to a particular job, we refer to Linux CPU shares as CPU weights in this paper, to avoid confusion.’ And ‘3) We show that dynamic weight management can preserve
SLAs when multiple bursty critical workloads share resources. We present a model that dynamically assigns weights based on performance and past resource consumption.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Ardagna and Blagodurov before him before the effective filing date of the claimed invention, to modify Ardagna to incorporate computing hardware and the concepts of weights associated with processing demands of Blagodurov. Given the advantage of 

Claim 2
Ardagna discloses determining a process similarity between a target production process and a candidate production process based on ECUs involved in the target production process and the candidate production process. (Ardagna, pp4-5; ‘The main components of the network controller are a monitor, a predictor, an admission controller, and a resource allocator [7] (see Fig. 1). The monitor measures the workload and performance metrics of each application, identifies multiple requests classes, and estimates requests service demands [21]. Request classes are subsets of requests that are homogeneous with respect to the specific set of VMs required to support their executions, their SLA contracts, and workload profiles (service demands, e.g., CPU time).’ of Ardagna.)

Claim 3
Ardagna discloses in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure. In this context, QoS requirements, formally stipulated in Service Level Agreements (SLAs) contracts, are difficult to satisfy due to the high variability of Internet workloads, which may vary by several order of magnitude within the same business day [8].’ of Ardagna. Examiner’s Comment (EC): The ‘first’ threshold is QoS level. The ‘second’ threshold is the SLA level or value.)

Claim 4
Ardagna discloses obtaining a first value of the factor in the target production process (Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure.’ of Ardagna. EC: The ‘first value’ is the QoS of Ardagna.); obtaining a second value of the factor in the candidate production process (Ardagna, p3, abstract;  ‘To maximize the revenue from SLAs, in [31], a capacity allocation technique that determines the assignment of applications to physical servers has been proposed.’ and ‘This paper focuses on the resource allocation problem in multitier virtualized systems with the goal of maximizing the SLAs revenue while minimizing energy costs.’ of Ardagna. EC: The second value of applicant maps to the actual resource allocation configuration needed to maximize the SLAs revenue while minimizing energy costs.); determining a weight for the factor in association with the target production process (Ardagna, p15; ‘The Xen hypervisor runs the default credit scheduler which is a Weight and cap. A VM with a weight of 512 will get twice as much CPU as a VM with a weight of 256 on a contended host. Legal weights range from 1 to 65,535 and the default is 256.’ of Ardagna.); and determining the energy consumption similarity by comparing the first value and the second value based on the determined weight. (Ardagna, p15; ‘cap’ as in ‘Xen provides two parameters which determine resource settings: Weight and cap. A VM with a weight of 512 will get twice as much CPU as a VM with a weight of 256 on a contended host. Legal weights range from 1 to 65,535 and the default is 256. The cap optionally fixes the maximum amount of CPU that a VM will be able to consume, even if the host system has idle CPU cycles.’ of Ardagna.)

Claim 5
Ardagna discloses determining reference values of the factor in a plurality of reference production processes (Ardagna, p4; ‘In [32], the reference performance model is presented and validated by real experiments on benchmark applications.’ and examples such as ‘number of servers to be adopted at each physical tier’, ‘aim at improving bottleneck response time’ of Ardagna.); dividing the plurality of reference production processes into a plurality of segments according to the reference values of the factor (Ardagna, p4; ‘Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the client/server paradigm.’ of Ardagna.);  and determining the weight based on the dividing of the plurality of reference production Ardagna, p4; ‘In the system, each server has a single CPU3 which supports DVFS by varying both its supply voltage and operating frequency from a limited set of values.’ of Ardagna. EC: The weight equates to the voltage and operating frequency needed.)

Claim 6
Ardagna discloses obtaining reference metrics of energy consumption related to the factor in the plurality of reference production processes (Ardagna, p12; ‘The real system includes almost 100 servers and the trace contains the number of sessions, on a per-hour basis, over a one year period (from 1 January 2006 to 31 December 2006).’ of Ardagna.); calculating a first average of the reference metrics (Ardagna, p12; ‘Realistic workloads are built assuming that the request arrivals follow nonhomogeneous Poisson processes with rates changing every hour according to the trace.’ of Ardagna. EC: The point process depends on a single mathematical object, which, depending on the context, may be a constant, a locally integrable function or, in more general settings, a Radon measure.[25] In the first case, the constant, known as the rate or intensity, is the average density of the points in the Poisson process located in some region of space.); determining one of the segments to which the target production process belongs (Ardagna, p12; ‘The simulation allows validating systems with up to 10 servers distributed on two tiers mainly by the time required to simulate the GPS scheduling policy.’ of Ardagna.); calculating a second average of the reference metrics in the determined segment (Ardagna, p10; The plurality of average wait times in ‘Again, the goal is to minimize the weighted average response times at every tier for Ardagna, p12; ‘The comparison between our solution and the alternative one is based on simulation using a log-normal distribution for service times, with coefficient of variation equal to 4 (i.e., the standard deviation is four times the average service time).’ of Ardagna.); and determining the weight based on the first average, the second average and the deviation. (Ardagna, p10; The weight in ‘Again, the goal is to minimize the weighted average response times at every tier for every server.’ of Ardagna.)

Claim 7
Ardagna discloses wherein the factor includes at least one of: a design variable associated with the least one of the ECUs (Ardagna, p5, abstract; ‘With the increase of energy consumption associated with IT infrastructures, energy management is becoming a priority in the design and operation of complex service-based systems.’ and ‘This paper focuses on the design of the resource allocator component, while we assume that the incoming workload results from prediction and admission control and service demands are obtained by the monitoring infrastructure, e.g., [21].’ of Ardagna.); and an operational variable associated with the at least one of the ECUs. (Ardagna, pp5-6, abstract; ‘With the increase of energy consumption associated with IT infrastructures, energy management is becoming a priority in the design and operation of complex service-based systems.’ and the operation of servers such as ‘server to be in active state’ and ‘frequency of the operation of servers’ of Ardagna.)


Ardagna discloses a computer system for assessing energy consumption, comprising:…. determining, from a pool of critical energy consumption units (ECUs), a first set of critical ECUs involved in a target production process (Ardagna, p2; The aim of this paper is to develop energy-aware resource allocation policies for web systems. The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure. EC: Target production maps to QoS.), the pool of the critical ECUs being obtained based on a plurality of reference production processes, wherein obtaining the pool of critical ECUs by: (Ardagna, p2; In this context, QoS requirements, formally stipulated in Service Level Agreement (SLAs) contracts, are difficult to satisfy due to the high variability of Internet workloads, which may vary by several order of magnitude within the same business day [8]. EC: Production processes maps to workloads.) creating, by utilizing a computing device, a topology for each of the plurality of reference production processes (Ardagna, p3; Utility-based approaches have been introduced to optimize the degree of user satisfaction by expressing their goals in terms of user-level performance metrics. EC: Topology maps to an individual user level performance requirements.), and identifying an ECU as a critical ECU, wherein the topology for each of the plurality of reference production processes is broken without the ECU (Ardagna, p3; Optimization can provide global optimal solutions or suboptimal solutions by means of heuristics, depending on the complexity of the optimization model. Optimization is typically applied to each one of the five problems separately. Some research studies deal with admission control for overload protection of servers [33], [15]. EC: The fact there exists overload Ardagna, p3; Some research studies deal with admission control for overload protection of servers [33], [15]. Other studies focus on service differentiation in server farms by physically partitioning the farm into separate clusters, each serving one of the request classes, e.g., [32].’ And ‘This section provides an overview of our autonomic computing approach for the resource allocation problem in a multitier virtualized environment. The main components of the system are discussed in Section 3.1, whereas the main assumptions of the design of the joint resource allocation policies as well as the performance and power models of the system are presented in Section 3.2.’ ); determining, from a pool of non-critical ECUs, a first set of non-critical ECUs involved in the target production process, the pool of the non-critical ECUs being obtained based on the plurality of reference production processes (Ardagna, p4; Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the client/server paradigm. In the system, each server has a single CPU3 which supports DVFS by varying both its supply voltage and operating frequency from a limited set of values. The adoption of DVFS is very promising since it does not introduce any system overhead, while hibernating and restoring a server require time and energy. EC: DVFS and Hibernating indicates non-critical.); determining, from the pool of non-critical ECUs, a second set of non-critical ECUs involved in the candidate production process. Ardagna, pp3-4; ‘The adoption of DVFS is very promising since it does not introduce any system overhead, while hibernating and restoring a server require time and energy.’ And ‘Other studies focus on service differentiation in server farms by physically partitioning the farm into separate clusters, each serving one of the request classes, e.g., [32].’ EC: DVFS and Hibernating indicates non-critical. The actual partitioning of server farms means there can be a plurality of non-critical ECUs.)
Ardagna does not disclose expressly one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: ….determining the process similarity based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of critical ECUs, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared.
Blagodurov discloses one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Blagodurov, p280; Our testbed consists of five HP ProLiant BL465c G7 servers. Each is equipped with two 12-core AMD Opteron 6176 (2.3 GHz) CPUs. Each Blagodurov, pp277-278; ‘We prevent this by providing prioritized access to physical resources using Linux Control Groups (cgroups) cpu.shares [38]. Since the term shares is often used in cap-based work to denote a portion of CPU allocated to a particular job, we refer to Linux CPU shares as CPU weights in this paper, to avoid confusion.’ And ‘3) We show that dynamic weight management can preserve SLAs when multiple bursty critical workloads share resources. We present a model that dynamically assigns weights based on performance and past resource consumption.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Ardagna and Blagodurov before him before the effective filing date of the claimed invention, to modify Ardagna to incorporate computing hardware and the concepts of weights associated with processing demands of Blagodurov. Given the advantage of implementing the invention in a real world environment and a common reference scale for implementing energy consumption units, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 9
Ardagna, pp4-5; ‘The main components of the network controller are a monitor, a predictor, an admission controller, and a resource allocator [7] (see Fig. 1). The monitor measures the workload and performance metrics of each application, identifies multiple requests classes, and estimates requests service demands [21]. Request classes are subsets of requests that are homogeneous with respect to the specific set of VMs required to support their executions, their SLA contracts, and workload profiles (service demands, e.g., CPU time).’ of Ardagna.)

Claim 10
Ardagna discloses in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process. (Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure. In this context, QoS requirements, formally stipulated in Service Level Agreements (SLAs) contracts, are difficult to satisfy due to the high 

Claim 11
Ardagna discloses obtaining a first value of the factor in the target production process (Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure.’ of Ardagna. EC: The ‘first value’ is the QoS of Ardagna.); obtaining a second value of the factor in the candidate production process (Ardagna, p3, abstract;  ‘To maximize the revenue from SLAs, in [31], a capacity allocation technique that determines the assignment of applications to physical servers has been proposed.’ and ‘This paper focuses on the resource allocation problem in multitier virtualized systems with the goal of maximizing the SLAs revenue while minimizing energy costs.’ of Ardagna. EC: The second value of applicant maps to the actual resource allocation configuration needed to maximize the SLAs revenue while minimizing energy costs.); determining a weight for the factor in association with the target production process (Ardagna, p15; ‘The Xen hypervisor runs the default credit scheduler which is a proportional fair share CPU scheduler [36]. Xen provides two parameters which determine resource settings: Weight and cap. A VM with a weight of 512 will get twice as much CPU as a VM with a weight of 256 on a contended host. Legal weights range from 1 to 65,535 and the default is 256.’ of Ardagna.); and determining the energy consumption similarity by comparing the first value and the second value based on the Ardagna, p15; ‘cap’ as in ‘Xen provides two parameters which determine resource settings: Weight and cap. A VM with a weight of 512 will get twice as much CPU as a VM with a weight of 256 on a contended host. Legal weights range from 1 to 65,535 and the default is 256. The cap optionally fixes the maximum amount of CPU that a VM will be able to consume, even if the host system has idle CPU cycles.’ of Ardagna.)

Claim 12
Ardagna discloses determining reference values of the factor in a plurality of reference production processes (Ardagna, p4; ‘In [32], the reference performance model is presented and validated by real experiments on benchmark applications.’ and examples such as ‘number of servers to be adopted at each physical tier’, ‘aim at improving bottleneck response time’ of Ardagna.); dividing the plurality of reference production processes into a plurality of segments according to the reference values of the factor (Ardagna, p4; ‘Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the client/server paradigm.’ of Ardagna.);  and determining the weight based on the dividing of the plurality of reference production processes. (Ardagna, p4; ‘In the system, each server has a single CPU3 which supports DVFS by varying both its supply voltage and operating frequency from a limited set of values.’ of Ardagna. EC: The weight equates to the voltage and operating frequency needed.)


Ardagna discloses obtaining reference metrics of energy consumption related to the factor in the plurality of reference production processes (Ardagna, p12; ‘The real system includes almost 100 servers and the trace contains the number of sessions, on a per-hour basis, over a one year period (from 1 January 2006 to 31 December 2006).’ of Ardagna.); calculating a first average of the reference metrics (Ardagna, p12; ‘Realistic workloads are built assuming that the request arrivals follow nonhomogeneous Poisson processes with rates changing every hour according to the trace.’ of Ardagna. EC: The point process depends on a single mathematical object, which, depending on the context, may be a constant, a locally integrable function or, in more general settings, a Radon measure.[25] In the first case, the constant, known as the rate or intensity, is the average density of the points in the Poisson process located in some region of space.); determining one of the segments to which the target production process belongs (Ardagna, p12; ‘The simulation allows validating systems with up to 10 servers distributed on two tiers mainly by the time required to simulate the GPS scheduling policy.’ of Ardagna.); calculating a second average of the reference metrics in the determined segment (Ardagna, p10; The plurality of average wait times in ‘Again, the goal is to minimize the weighted average response times at every tier for every server.’ of Ardagna.); calculating a deviation of the reference metrics among the plurality of segments (Ardagna, p12; ‘The comparison between our solution and the alternative one is based on simulation using a log-normal distribution for service times, with coefficient of variation equal to 4 (i.e., the standard deviation is four times the average service time).’ of Ardagna.); and determining the weight based on the first Ardagna, p10; The weight in ‘Again, the goal is to minimize the weighted average response times at every tier for every server.’ of Ardagna.)

Claim 14
Ardagna discloses wherein the factor includes at least one of: a design variable associated with the least one of the ECUs (Ardagna, p5, abstract; ‘With the increase of energy consumption associated with IT infrastructures, energy management is becoming a priority in the design and operation of complex service-based systems.’ and ‘This paper focuses on the design of the resource allocator component, while we assume that the incoming workload results from prediction and admission control and service demands are obtained by the monitoring infrastructure, e.g., [21].’ of Ardagna.); and an operational variable associated with the at least one of the ECUs. (Ardagna, pp5-6, abstract; ‘With the increase of energy consumption associated with IT infrastructures, energy management is becoming a priority in the design and operation of complex service-based systems.’ and the operation of servers such as ‘server to be in active state’ and ‘frequency of the operation of servers’ of Ardagna.)

Claim 15
Ardagna discloses a computer program product for assessing energy consumption, the computer program product comprising …. determining, from a pool of critical energy consumption units (ECUs), a first set of critical ECUs involved in a target production process (Ardagna, p2; The aim of this paper is to develop energy-aware Ardagna, p2; In this context, QoS requirements, formally stipulated in Service Level Agreement (SLAs) contracts, are difficult to satisfy due to the high variability of Internet workloads, which may vary by several order of magnitude within the same business day [8]. EC: Production processes maps to workloads.) creating, by utilizing a computing device, a topology for each of the plurality of reference production processes (Ardagna, p3; Utility-based approaches have been introduced to optimize the degree of user satisfaction by expressing their goals in terms of user-level performance metrics. EC: Topology maps to an individual user level performance.), and identifying an ECU as a critical ECU, wherein the topology for each of the plurality of reference production processes is broken without the ECU (Ardagna, p3; Optimization can provide global optimal solutions or suboptimal solutions by means of heuristics, depending on the complexity of the optimization model. Optimization is typically applied to each one of the five problems separately. Some research studies deal with admission control for overload protection of servers [33], [15]. EC: The fact there exists overload protection servers indicates a topology of a wider scale and are employed if the ‘production process is broken.’); determining, from the pool of critical ECUs, a second set of critical ECUs involved in the candidate production process, wherein one or more identified critical ECUs are automatically added into the pool of critical ECUs (Ardagna, p3; Some research studies Ardagna, p4; Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the client/server paradigm. In the system, each server has a single CPU3 which supports DVFS by varying both its supply voltage and operating frequency from a limited set of values. The adoption of DVFS is very promising since it does not introduce any system overhead, while hibernating and restoring a server require time and energy. EC: DVFS and Hibernating indicates non-critical.); determining, from the pool of non-critical ECUs, a second set of non-critical ECUs involved in the candidate production process. (Ardagna, pp3-4; ‘The adoption of DVFS is very promising since it does not introduce any system overhead, while hibernating and restoring a server require time and energy.’ And ‘Other studies focus on service differentiation in server farms by physically partitioning the farm into separate clusters, each serving one of the request classes, e.g., [32].’ EC: DVFS and Hibernating 
Ardagna does not disclose expressly a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to: ….determining the process similarity based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of critical ECUs, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared.
Blagodurov discloses a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to: (Balgodurov, p280; Our testbed consists of five HP ProLiant BL465c G7 servers. Each is equipped with two 12-core AMD Opteron 6176 (2.3 GHz) CPUs. Each server has 5 MB shared cache and 64 GB of main memory distributed across 4 NUMA memory nodes. All servers are connected via a 10 Gb/s Ethernet network and have access to 4 TB of NFS storage.)….determining the process similarity based on comparing the number of critical ECUs shared in the first and second sets of critical ECUs and the number of non-critical ECUs shared in the first and second sets of critical ECUs, wherein the number of critical ECUs shared are weighted higher relative to the number of non-critical ECUs shared. (Blagodurov, pp277-278; ‘We prevent this by providing prioritized access to physical resources using Linux Control Groups (cgroups) cpu.shares [38]. Since the term shares is often used in cap-based work to denote a portion of CPU allocated to a particular job, we refer to Linux CPU shares as CPU 

Claim 16
Ardagna discloses determining a process similarity between a target production process and a candidate production process based on ECUs involved in the target production process and the candidate production process. (Ardagna, pp4-5; ‘The main components of the network controller are a monitor, a predictor, an admission controller, and a resource allocator [7] (see Fig. 1). The monitor measures the workload and performance metrics of each application, identifies multiple requests classes, and estimates requests service demands [21]. Request classes are subsets of requests that are homogeneous with respect to the specific set of VMs required to support their executions, their SLA contracts, and workload profiles (service demands, e.g., CPU time).’ of Ardagna.)

Claim 17
Ardagna discloses in response to the process similarity being greater than a first threshold, correlating an energy consumption similarity between the target production process and the candidate production process based on a factor that has influence on energy consumption of at least one of the ECUs; and in response to the energy consumption similarity being greater than a second threshold, identifying, by utilizing a benchmark identifying module in the computing device, the candidate production process as a benchmark for assessing energy consumption of the target production process. (Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure. In this context, QoS requirements, formally stipulated in Service Level Agreements (SLAs) contracts, are difficult to satisfy due to the high variability of Internet workloads, which may vary by several order of magnitude within the same business day [8].’ of Ardagna. Examiner’s Comment (EC): The ‘first’ threshold is QoS level. The ‘second’ threshold is the SLA level or value.)

Claim 18
Ardagna discloses wherein determining the energy consumption similarity, comprises: obtaining a first value of the factor in the target production process (Ardagna, p2; ‘The goal is to provide services which achieve Quality of Service (QoS) requirements, while minimizing the energy consumption of the computing infrastructure.’ of Ardagna. EC: The ‘first value’ is the QoS of Ardagna.); obtaining a second value of Ardagna, p3, abstract;  ‘To maximize the revenue from SLAs, in [31], a capacity allocation technique that determines the assignment of applications to physical servers has been proposed.’ and ‘This paper focuses on the resource allocation problem in multitier virtualized systems with the goal of maximizing the SLAs revenue while minimizing energy costs.’ of Ardagna. EC: The second value of applicant maps to the actual resource allocation configuration needed to maximize the SLAs revenue while minimizing energy costs.); determining a weight for the factor in association with the target production process (Ardagna, p15; ‘The Xen hypervisor runs the default credit scheduler which is a proportional fair share CPU scheduler [36]. Xen provides two parameters which determine resource settings: Weight and cap. A VM with a weight of 512 will get twice as much CPU as a VM with a weight of 256 on a contended host. Legal weights range from 1 to 65,535 and the default is 256.’ of Ardagna.); and determining the energy consumption similarity by comparing the first value and the second value based on the determined weight. (Ardagna, p15; ‘cap’ as in ‘Xen provides two parameters which determine resource settings: Weight and cap. A VM with a weight of 512 will get twice as much CPU as a VM with a weight of 256 on a contended host. Legal weights range from 1 to 65,535 and the default is 256. The cap optionally fixes the maximum amount of CPU that a VM will be able to consume, even if the host system has idle CPU cycles.’ of Ardagna.)

Claim 19
Ardagna discloses determining reference values of the factor in a plurality of reference production processes (Ardagna, p4;‘In [32], the reference performance model Ardagna, p4; ‘Multiple instances of the same application can run in parallel on different VMs and each external request can involve the execution of several multitier server applications according to the client/server paradigm.’ of Ardagna.);  and determining the weight based on the dividing of the plurality of reference production processes. (Ardagna, p4; ‘In the system, each server has a single CPU3 which supports DVFS by varying both its supply voltage and operating frequency from a limited set of values.’ of Ardagna. EC: The weight equates to the voltage and operating frequency needed.)

Claim 20
Ardagna discloses obtaining reference metrics of energy consumption related to the factor in the plurality of reference production processes (Ardagna, p12; ‘The real system includes almost 100 servers and the trace contains the number of sessions, on a per-hour basis, over a one year period (from 1 January 2006 to 31 December 2006).’ of Ardagna.); calculating a first average of the reference metrics (Ardagna, p12; ‘Realistic workloads are built assuming that the request arrivals follow nonhomogeneous Poisson processes with rates changing every hour according to the trace.’ of Ardagna. EC: The point process depends on a single mathematical object, which, depending on the context, may be a constant, a locally integrable function or, in Ardagna, p12; ‘The simulation allows validating systems with up to 10 servers distributed on two tiers mainly by the time required to simulate the GPS scheduling policy.’ of Ardagna.); calculating a second average of the reference metrics in the determined segment (Ardagna, p10; The plurality of average wait times in ‘Again, the goal is to minimize the weighted average response times at every tier for every server.’ of Ardagna.); calculating a deviation of the reference metrics among the plurality of segments (Ardagna, p12; ‘The comparison between our solution and the alternative one is based on simulation using a log-normal distribution for service times, with coefficient of variation equal to 4 (i.e., the standard deviation is four times the average service time).’ of Ardagna.); and determining the weight based on the first average, the second average and the deviation. (Ardagna, p10; The weight in ‘Again, the goal is to minimize the weighted average response times at every tier for every server.’ of Ardagna.)

4.	Claims 1-20 are rejected.
	
Conclusion	
5.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: energy, unit, consumption

	-U. S. Patent Publication 20140095415: Yu

Correspondence Information
6.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)








/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121